United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-2234
                          ___________________________

                                        Nit Wang

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

                           Nebraska Public Power District

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                       for the District of Nebraska - Lincoln
                                   ____________

                              Submitted: March 18, 2016
                                Filed: April 26, 2016
                                    [Unpublished]
                                    ____________

Before GRUENDER, ARNOLD, SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Nit Wang appeals the adverse judgment entered by the district court1 after a jury
trial. He argues that the district court erred by misrepresenting evidence when


      1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.
responding to jury questions. We cannot address the merits of this argument, as Wang
has not provided a transcript of the trial proceedings. See Meroney v. Delta Int’l
Mach. Corp., 18 F.3d 1436, 1437 (8th Cir. 1994) (although failure to provide
complete transcript did not deprive court of jurisdiction, it did constitute grounds for
dismissing appeal where lack of trial transcript prevented any meaningful review of
issues raised by appellant); see also Fed. R. App. P. 10(b)(2) (describing appellant’s
responsibility to provide transcript).

      Accordingly, we dismiss this appeal.
                     ______________________________




                                          -2-